PER CURIAM.
Modesto Rodriquez appeals the summary denial of a motion for postconviction relief which was filed and considered while an appeal from a previously filed motion was pending in this court. We affirm the order of denial because the trial court was without jurisdiction when it considered the motion. State v. Meneses, 392 So.2d 905 (Fla.1981); Braxton v. State, 568 So.2d 1003 (Fla. 2d DCA 1990), cause dismissed, 577 So.2d 1325 (Fla.1991). The appeal that was pending at the time of the denial of the motion under review in this appeal has now been determined in appellant’s favor. Because the motion under review in this appeal contains essentially the same allegations as the prior motion, we note that any subsequently filed motion making similar allegations would be needless.
SCHOONOVER, C.J., and PARKER and PATTERSON, JJ., concur.